UNITED STATES, Appellee

                                           v.

                Jorge L. RODRIGUEZ, Yeoman Third Class
                         U.S. Navy, Appellant


                                    No. 97-0299
                            Crim. App. No. 9500776


       United States Court of Appeals for the Armed Forces

                          Argued November 19, 2003

                           Decided August 25, 2004

BAKER, J., delivered the opinion of the Court, in which
CRAWFORD, C.J., GIERKE, and ERDMANN, JJ., joined. EFFRON, J.,
filed a separate dissenting opinion.


                                       Counsel

For Appellant: Lieutenant Elysia G. Ng, JAGC, USNR (argued).

For Appellee: Captain Glen R. Hines, JAGC, USMC (argued);
   Commander Robert P. Taishoff, JAGC, USN (on brief).

Amici curiae: Daniel M. Kummer, Esq. (argued); Eugene R. Fidell,
   Esq. (on brief) – for the National Broadcasting Corp., Inc.
   Jennifer Jaskel (law student)(argued); Patricio Asfura-Heim
   and Ryan Tierney (law students), and Kevin J. Barry, Esq.
   (supervising attorney)(on brief) – for the Catholic
   University of America, Columbus School of Law, Military and
   National Security Law Student Association.



Military Judge:      W. F. Grant


        THIS OPINION IS SUBJECT TO EDITORIAL CORRECTION BEFORE FINAL PUBLICATION.
United States v. Rodriguez, No. 97-0299/NA


       Judge BAKER delivered the opinion of the Court.

       In February 1994, Appellant was tried by a general court-

martial composed of officer and enlisted members.    Contrary to

his pleas, he was convicted of attempted transfer of firearms,

conspiracy, desertion, failure to obey a general regulation,

unlawfully engaging in the business of dealing in firearms,

unlawful transfer of firearms and the unlawful possession of

firearms, in violation of Articles 80, 81, 85, 92 and 134,

Uniform Code of Military Justice [hereinafter UCMJ], 10 U.S.C.

§§ 880, 881, 885, 992 and 934 (2000), respectively.      The

adjudged and approved sentence included a bad-conduct discharge,

confinement for ten years, forfeiture of $200 pay per month for

sixty months, and reduction to E-1.    The Court of Criminal

Appeals affirmed.    United States v. Rodriguez, 44 M.J. 766 (N-M.

Ct. Crim. App. 1996).    This Court set aside that decision and

remanded for a DuBay1 hearing to develop facts related to a

defense requested videotape of the events surrounding

Appellant’s arrest by federal agents.    United States v.

Rodriguez, 50 M.J. 38 (C.A.A.F. 1998)(summary disposition).

After the findings and sentence were again affirmed by the lower

court, United States v. Rodriguez, 57 M.J. 765 (N-M. Ct. Crim.

App. 2002), we granted review of the following issue:

                                  I

1
    United States v. DuBay, 17 C.M.A. 147, 37 C.M.R. 411 (1967).

                                  2
United States v. Rodriguez, No. 97-0299/NA



          WHETHER THE MILITARY JUDGE ERRED IN DENYING
          APPELLANT’S MOTION TO ORDER THE PRODUCTION
          OF NBC’S RECORDINGS RELATING TO APPELLANT’S
          TRAFFIC STOP AND SUBSEQUENT DETAINMENT,
          SEARCH AND INTERROGATION.

We specified the following issues:

                               II

          WHETHER THERE WAS AN ILLEGAL SEIZURE OF
          APPELLANT IN CONJUNCTION WITH THE STOP OF
          APPELLANT’S CAR AND, IF THERE WAS AN ILLEGAL
          SEIZURE, WHETHER APPELLANT'S ORAL AND
          WRITTEN ADMISSION AND ANY SUBSEQUENTLY
          SEIZED PHYSICAL EVIDENCE SHOULD HAVE BEEN
          EXCLUDED.

                               III

          WHETHER SPECIAL AGENT GRABMAN OF THE BUREAU
          OF ALCOHOL, TOBACCO, AND FIREARMS WAS
          REQUIRED UNDER THE CIRCUMSTANCES TO ADVISE
          APPELLANT OF HIS RIGHTS UNDER ARTICLE 31,
          UNIFORM CODE OF MILITARY JUSTICE.

                               IV

          WHETHER THE ESTABLISHED ATTORNEY-CLIENT
          RELATIONSHIP BETWEEN APPELLANT AND HIS
          ORIGINAL DUBAY DEFENSE COUNSEL WAS
          IMPROPERLY SEVERED IN THE MIDST OF THE DUBAY
          PROCEEDINGS, IN TERMS OF WHETHER APPELLANT
          KNOWINGLY CONSENTED TO THE CHANGE OR THERE
          WAS OTHERWISE AN APPROPRIATE REASON FOR
          SEVERANCE ABSENT APPELLANT'S CONSENT.

                                V

          WHETHER APPELLANT WAS PROVIDED A TIMELY
          APPELLATE REVIEW UNDER THE UNIFORM CODE OF
          MILITARY JUSTICE AND THE UNITED STATES
          CONSTITUTION.




                                3
United States v. Rodriguez, No. 97-0299/NA


For the reasons that follow we affirm.2

                              FACTS

     The Court of Criminal Appeals summarized the facts in its

first opinion in this case as follows:

          In the spring of 1991 Special Agent [SA] Grabman
     of the Bureau of Alcohol, Tobacco, and Firearms [ATF]
     received reports that appellant had purchased more
     than one firearm in a 5-day period at gun stores in
     Northern Virginia. Although there is no legal limit
     on the number of firearms one may purchase in
     Virginia, appellant's pattern of purchases caused SA
     Grabman to open an investigation. Further inquiry
     revealed that appellant had purchased some 24
     inexpensive handguns, commonly called "Saturday Night
     Specials," during February and March of 1991, and that
     he had no license to sell firearms. ATF determined
     that appellant was on active duty in the Navy, and
     notified the Naval Investigative Service [NIS] to
     obtain their cooperation in the case.[3]

          Beginning on Monday, 29 April 1991, ATF and NIS
     worked together in a surveillance of appellant at his
     home in Northern Virginia and at his place of work,
     the Bureau of Naval Personnel in Arlington. The close
     surveillance revealed that appellant and YN1 Moore
     were making multiple purchases of handguns from local
     gun dealers. It appeared to the agents that Moore had
     made "straw purchases" for appellant so that
     appellant's name would not appear on the gun purchase
     applications. Over the next several days the agents
     observed appellant and Moore buy 19 such handguns.

          Appellant's wife and children lived in New York
     City. He would often drive from Virginia to New York
     to visit them. On Friday, 3 May 1991, an informant

2
  We heard oral argument in this case at the Catholic University
of America, Columbus School of Law, Washington, D.C., as part of
the Court’s “Project Outreach.” See United States v. Mahoney,
58 M.J. 346, 347 n.1 (C.A.A.F. 2003).
3
  In 1992, the name of this agency was formally changed to the
Naval Criminal Investigative Service.

                                4
United States v. Rodriguez, No. 97-0299/NA


     advised the ATF and NIS that appellant planned to
     drive to New York City that weekend. The informant
     made no mention that appellant was going to transport
     any weapons. Later that afternoon the investigators
     followed appellant as he left work at 1530 and drove
     home. There he retrieved a large duffle bag which he
     transported back to the Navy Annex. Leaving the
     duffle bag there, he drove to Fort Myer where he
     picked up two passengers. Appellant then drove to an
     apartment where his daughter's aunt, Mrs. Barbara
     Soto, lived. He carried a rather heavy brown paper
     bag into the residence but left without the bag.
     Returning to the car with Mrs. Soto, the group of four
     drove north on I-95.

          Although SA Grabman believed he had enough
     evidence of illegal activity to stop and arrest
     appellant at that time, he wanted to continue the
     investigation to try to identify the other members of
     what he believed to be an interstate weapons
     transportation network. ATF and NIS agents continued
     their surveillance of appellant's car in unmarked law-
     enforcement vehicles. Riding in an ATF vehicle was an
     NBC camera crew that ATF had contacted to film what
     the agents and crew believed would be a newsworthy
     event. Also present were some senior ATF officials
     and an ATF public affairs officer.

          A Maryland State trooper stopped one of the
     unmarked ATF cars for speeding. After advising the
     Maryland police authorities that they were surveilling
     a suspect as part of a Federal investigation, senior
     ATF personnel decided to enlist their cooperation in
     pulling appellant over. After seeing appellant's car
     pass his position, Trooper Pearce followed him for
     about a minute, noticed him tailgating a car in the
     fast lane, and pulled him over to the central median
     for "following too closely," a common traffic
     infraction. After examining appellant's license and
     registration and running a computer check, Trooper
     Pearce issued appellant a warning citation at 1946. He
     then requested that appellant consent to a "routine
     search" of his car for contraband. Appellant did so
     consent, in writing, at 1950. Over the next 1-1/2
     hours or so, Trooper Pearce, assisted by ten or so ATF
     agents, conducted a thorough search of appellant's car



                                5
United States v. Rodriguez, No. 97-0299/NA


     in the expectation of finding one or more handguns.

           Shortly after the search commenced, SA Grabman
     took appellant aside and, using a card he carried in
     his wallet, advised him of his Miranda rights. After
     appellant acknowledged his rights, SA Grabman
     questioned him about his purchases of handguns over
     the preceding few months. Appellant initially denied
     any wrongdoing. SA Grabman then reviewed the details
     of his case file with appellant and the extent of the
     Government's recent surveillance activities. After
     hearing these specifics, appellant stated, "You got
     me." SA Grabman then sought out two other agents to
     witness appellant signing a form acknowledging his
     Miranda rights at 2021 and several incriminating
     admissions which followed. SA Grabman then took
     appellant into custody. Finding no contraband in the
     car, the Federal agents permitted the other members of
     appellant's party to continue on their way to New
     York.

          At about 2140, after sharing in cake and juice
     with appellant at a Maryland State police barracks, SA
     Grabman and SA Spigener of the NIS sat down to
     interview appellant and try to obtain further
     information. They advised appellant of his rights
     under Article 31, UCMJ, and Miranda-Tempia. Appellant
     acknowledged his understanding of those rights in
     writing and executed a written statement which
     contained incriminating admissions. He also consented
     to various searches which uncovered handguns at
     several locations. Appellant admitted to having
     ground off the serial numbers from most of these guns.
     44 M.J. at 769.

     Other facts relevant to the issues in this case are

contained in the record.   SA Galupo was the supervisor present

at the scene when the Maryland State Trooper stopped the ATF

vehicle for speeding.   She testified that she had her agent

solicit the assistance of Trooper Pearce to stop Appellant for

speeding “because he was a danger to . . . himself,” and because



                                 6
United States v. Rodriguez, No. 97-0299/NA


she was “concerned for the agents.”   The special agent conveyed

to the trooper that besides speeding, Appellant had been

observed during the surveillance “following too closely,”

“switching lanes,” and “driving on the shoulder.”   SA Grabman

had also observed Appellant driving at speeds in “excess of 85

miles an hour.”   SA Galupo insisted that the purpose for

soliciting the trooper’s assistance was not to obtain a consent

search.   Specifically, her testimony was, “I’m not going to tell

a trooper to stop a car unless he sees a violation.”   SA Galupo

further testified that although the agents did not have probable

cause to arrest Appellant on the interstate, they believed they

had reasonable suspicion that he was transporting firearms in

his vehicle.   Last, prior to asking Appellant for his consent to

search, Trooper Pearce advised him that the objective was to

search for “controlled dangerous substances, firearms or

contraband of any kind.”

                       PROCEDURAL BACKGROUND

     Prior to trial, the defense sought the assistance of the

Government to obtain NBC video recordings of the traffic stop.

NBC had shown images of the event during one of its news

segments.   The Government served a subpoena on NBC dated

February 24, 1992 for: “NBC videotape of a traffic stop of Jorge

Rodriguez by agents of the Bureau of Alcohol Tobacco & Firearms

shot on May 3, 1991 along I-95 in Maryland. Video was seen on


                                 7
United States v. Rodriguez, No. 97-0299/NA


NBC Nightly News.    Jim Polk was the reporter.”   It served a

second subpoena dated February 28, 1992, for: “All NBC

recordings, video, audio or written produce [sic] between 17 Feb

91 and 8 May 91 involving the purchase, sale or transport of

firearms which may relate to YN1 Jorge Rodriguez.”    NBC

responded by honoring the request for the materials broadcast

during its televised news segment, but it asserted a First

Amendment news-gathering privilege regarding production of

videotape outtakes and reporter notes.

        Because the Appellant entered a period of unauthorized

absence from March 19, 1992 to August 24, 1993, no further

proceedings took place and the Government chose to withdraw the

charges without prejudice.    When Appellant was once again under

control of military authorities, the charges were referred anew

to a second court-martial.    The defense renewed its request to

compel discovery of any remaining NBC videotapes.    In response

to this motion, the Government served a third subpoena on NBC

requesting the same material as the subpoena dated February 28,

1992.    NBC responded as it had to the February 28 subpoena

asserting a First Amendment privilege regarding any outtakes and

reporter notes.

        At a session pursuant to Article 39(a), UCMJ, 10 U.S.C. §

839(a) (2000), the defense moved to compel enforcement of the

subpoena and to suppress Appellant’s statements made at the


                                   8
United States v. Rodriguez, No. 97-0299/NA


traffic stop and at the police barracks.   After making findings

of fact and conclusions of law on both issues, the military

judge denied the motions.

                            DISCUSSION

                                  I

The Motion to Compel Production

     In his pre-trial motion, Appellant sought to compel

production of NBC video recordings “involving the purchase, sale

or transport of firearms which may relate to Petty Officer

Rodriguez.”   According to the defense the videotape footage from

the May 3 traffic stop “was the only objective evidence of the

actions of the government” that would enable the defense to

challenge the voluntariness of Appellant’s statements.   At the

time of the Article 39(a) session, the parties were in

possession of the broadcast version of the NBC tape recording.

At the outset of the hearing, the military judge attempted to

ascertain whether the requested outtakes existed.   The parties

agreed to stipulate to certain facts, but at the end of the

discussion the question whether the tapes existed was still left

unanswered.   At that point the following colloquy took place

between the assistant trial counsel (ATC), the military judge

(MJ), and the defense counsel (IMC1):

     ATC: . . . I don’t mind stipulating to these facts,
         Your Honor, but it still does not clarify that



                                  9
United States v. Rodriguez, No. 97-0299/NA


         there is any tape in existence.     I guess that’s
         the point.
     MJ: I agree, it does not.

     IMC1: Your, Honor, no evidence has been offered that
         there is no tape not in existence.

     MJ:    Agreed.   We don’t have any evidence on that point
           at all.

     The Government argued on the motion that the defense had

failed to show that the requested tapes existed.    Trial counsel

asserted that the defense could have availed itself of a number

of means to ascertain the existence of the tapes such as calling

NBC officials.   According to trial counsel, not having availed

itself of such means, the defense had also failed to demonstrate

that the requested matter was relevant and necessary.    In

response, the defense reiterated that the requested material was

relevant and necessary and that it was the Government’s

obligation to provide such evidence.    Defense counsel’s argument

did not touch on what measures, if any, the defense had taken to

ascertain the existence of the tapes.    Later, the military judge

made the following relevant findings:

          Three, under [Rule for Courts-Martial] R.C.M. 703
     (f)(1) and (2), each party is entitled to the
     production of evidence which is relevant and
     necessary, but is not entitled to the production of
     evidence which is destroyed, lost, or not otherwise
     subject to compulsory process. The position of NBC is
     that this evidence is not subject to compulsory
     process because it is constitutionally protected.
     They do not assert that it does not exist.




                                  10
United States v. Rodriguez, No. 97-0299/NA


          Four, the authority of the military judge to
     assist with production of the unavailable evidence is
     spelled out in R.C.M. 703(f)(2). This presupposes a
     finding that the evidence is of such central
     importance to an issue that it is essential to a fair
     trial and there is no adequate substitute for the
     evidence.

          Five, the defense argues that the entire video
     tape, not just the portion already viewed here in
     court, is relevant evidence on the question of the
     voluntariness of statements made to Agent Grabman.
     Certainly, the necessity of properly resolving the
     issue of the voluntariness of those admissions is
     essential to a fair trial, however, the video tape is
     not of central importance to that issue. Rather it is
     of little or no importance to that question. The
     testimony before the court on the motion to suppress
     the admissions, which I choose to migrate over to the
     motion to compel discovery, establishes that the video
     crew was focused on the conduct of the search.
     Testimony also establishes that discussions between
     Agent Grabman and Petty Officer Rodriguez, and between
     other ATF agents and Petty Officer Rodriguez, took
     place some distance away from where the search was
     taking place. The testimony does not establish that
     matters relating to the voluntariness issue were even
     video taped at all, particularly the actual
     discussions between Petty Officer Rodriguez and the
     ATF agents.

          Six, the evidentiary value of that portion of the
     video that NBC did provide, now before the court as an
     appellate exhibit, is negligible in deciding the
     motion to suppress.

          Seven, there is adequate testimony of
     witnesses at the scene, and I include here the
     objective testimony of Ms. Soto [aunt of the
     appellant’s daughter], that can serve as a substitute
     for the video even if it were central to the issue of
     voluntariness of the admissions.

          Eight, I conclude that the entire video tape is
     unnecessary to fairly resolve the issues before the
     court in connection with the suppression motion.



                               11
United States v. Rodriguez, No. 97-0299/NA


     In contrast to the trial judge, the DuBay hearing judge had

the benefit of testimony from representatives of NBC as well as

an affidavit from the news correspondent who had filed the

story.   The DuBay judge found “most persuasive” the sworn

affidavit of the NBC correspondent stating that his videographer

had not obtained any footage of communications between Appellant

and any law enforcement officials.   The judge made two

significant findings relevant to this issue.   First, he found

that at the time of the DuBay hearing, “any videotape that was

the object of the subpoenas in this case, and that was not

heretofore provided, no longer exists.”   Secondly, he found that

“no videotape of an interrogation of the appellant was made.”

     The Court of Criminal Appeals adopted the findings of the

DuBay judge and reaffirmed its earlier decision upholding the

denial of Appellant’s motion to compel production because the

“videotape outtakes were neither necessary nor clearly of

central importance and essential to a fair trial on the issue of

voluntariness.”   Rodriguez, 57 M.J. at 772.

     Appellant now argues that he was unable to demonstrate the

relevance and necessity of the tapes because “he had no access

to the videotaped footage that would show the circumstances of

[his] seizure.”   The Government argues the outtakes, if they

existed, were cumulative and unnecessary given the fact




                                12
United States v. Rodriguez, No. 97-0299/NA


witnesses to the events testified at the original Article 39(a)

session.

     We review a military judge’s ruling on a request for

production of evidence for an abuse of discretion.     United

States v. Breeding, 44 M.J. 345, 349 (C.A.A.F. 1996)(denial of a

request for additional witnesses).

     Parties to a court-martial are entitled to an “equal

opportunity to obtain witnesses and other evidence[.]”     Article

46, UCMJ, 10 U.S.C. § 846 (2000).      The UCMJ and the Rules for

Courts-Martial [hereinafter R.C.M.] also include the right to

compulsory process.   Id.; R.C.M. 703(a).     “Each party is

entitled to the production of evidence which is relevant and

necessary.”   R.C.M. 703(f)(1).   Military Rule of Evidence 401

[hereinafter M.R.E.] defines relevant evidence as that which has

“any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or

less probable than it would be without the evidence.”      Relevant

evidence is “necessary when it is not cumulative and when it

would contribute to a party’s presentation of the case in some

positive way on a matter in issue.”     R.C.M. 703(f)(1)

discussion.   The burden of persuasion on a motion for

appropriate relief is on the moving party.     R.C.M. 905(c)(2)(A),

906(b)(7).




                                  13
United States v. Rodriguez, No. 97-0299/NA


     At trial Appellant insisted that the requested outtakes

were relevant and necessary because they were the “best evidence

available” as to whether the Appellant’s rights were violated.

The Government is obligated to produce by compulsory process

evidence requested by the defense that is “relevant and

necessary.”    R.C.M. 703(c)(1).   However, it was the defense, as

the moving party, who was required as a threshold matter to show

that the requested material existed.    Appellant failed to meet

this burden.   Defense counsel’s response that “no evidence has

been offered that there is no tape not in existence” attempted

to invert this burden.   The record does not reflect that

Appellant attempted to gain access on his own.    Nor is there

indication that representatives of NBC would have been

uncooperative had his counsel attempted to contact them

regarding the existence of the outtakes.    Although NBC had

indicated an intent to assert a First Amendment privilege, it

responded to the Government’s requests.    It seems in retrospect

that the parties might have obviated this issue had they done

what the DuBay judge did, that is, procured testimony or

affidavits to resolve whether any footage existed relevant to

Appellant’s specific claim.   Instead, Appellant’s position at

trial appeared to assume the existence of the outtakes and to

further assume their evidentiary value.




                                   14
United States v. Rodriguez, No. 97-0299/NA


     Based on the foregoing we conclude that Appellant did not

carry his burden as the moving party to demonstrate that the

outtakes he requested existed.   Consequently, he did not show

that they were relevant and necessary and should have been

produced through compulsory process.    We hold that the military

judge did not abuse his discretion in denying Appellant’s motion

to compel production.

                                 II

     We next address whether an unlawful seizure of Appellant’s

person occurred before or during the roadside stop.   Appellant

seeks to suppress his roadside admissions to the ATF on the

grounds that they were the product of an unlawful seizure.

Appellant further argues that his confession at the Maryland

State Police barracks and any subsequently obtained physical

evidence were derivative of his unlawful roadside seizure and

should have been suppressed at trial.

     We review a military judge's ruling on a motion to suppress

for abuse of discretion.   United States v. Monroe, 52 M.J. 326,

330 (C.A.A.F. 2000).    "[W]e review factfinding under the

clearly-erroneous standard and conclusions of law under the de

novo standard."    United States v. Ayala, 43 M.J. 296, 298

(C.A.A.F. 1995).   On mixed questions of law and fact, such as

the instant issue, “a military judge abuses his discretion if

his findings of fact are clearly erroneous or his conclusions of


                                 15
United States v. Rodriguez, No. 97-0299/NA


law are incorrect.”   Id.    “In reviewing a ruling on a motion to

suppress, we consider the evidence 'in the light most favorable

to the' prevailing party."    United States v. Reister, 44 M.J.

409, 413 (C.A.A.F. 1996)(citations omitted).

     Our analysis necessarily travels through a continuum of

time and shifting Fourth Amendment context as Appellant argues

in the alternative that if he was not unlawfully seized on the

highway he was subsequently unlawfully seized at different times

while on the roadside.   On appeal the parties also present

disparate perceptions regarding the critical events.    Our focus,

of course, remains on the facts established in the record and

the military judge’s findings of fact.    In this context, we will

address the facts and Appellant’s arguments in chronological

order.   We begin with a brief review of the legal framework

applicable to Appellant’s arguments.

Seizures Under the Fourth Amendment

     Police encounters generally fall into one of three

categories: arrest, investigatory stop, or consensual encounter.

United States v. Williams, 365 F.3d 399, 403 (5th Cir. 2004);

United States v. Ringold, 335 F.3d 1168, 1171 (10th Cir. 2003);

United States v. Weaver, 282 F.3d 302, 309 (4th Cir. 2002).     The

Fourth Amendment protects “[t]he right of the people to be

secure in their persons . . . against unreasonable searches and

seizures.”   Arrests and investigatory stops are considered


                                  16
United States v. Rodriguez, No. 97-0299/NA


seizures within the meaning of the Fourth Amendment and require

a predicate degree of suspicion.     An arrest must be supported by

probable cause and can be effected by physical force or

submission to a show of authority.    California v. Hodari, 499

U.S. 621, 626 (1991); Wong Sun v. United States, 371 U.S. 471

(1963); see Brown v. Illinois, 422 U.S. 590 (1975).     An

investigatory stop or detention, also known as a “Terry stop,”

must be supported by reasonable suspicion that “criminal

activity may be afoot.”   Terry v. Ohio, 392 U.S. 1, 30 (1968).

But “[s]o long as a reasonable person would feel free ‘to

disregard the police and go about his business,’ the encounter

is consensual and no reasonable suspicion is required.”       Florida

v. Bostick, 501 U.S. 429, 434 (1991)(citation omitted).       See

United States v. Phillips, 30 M.J. 1 (C.M.A. 1990)(reviewing

Supreme Court precedent over time).    Supreme Court case law

provides illustrative examples of circumstances indicative of

seizure, such as the threatening presence of several officers,

the display of weapons by officers, physical touching of the

person or the use of language or tone indicating that compliance

with the officers’ requests might be compelled.    United States

v. Mendenhall, 446 U.S. 544, 554 (1980).     “[A] seizure does not

occur simply because a police officer approaches an individual

and asks a few questions.”   Bostick, 501 U.S. at 434.       “Even

when officers have no basis for suspecting a particular


                                17
United States v. Rodriguez, No. 97-0299/NA


individual, they may generally ask questions of that individual,

ask to examine the individual’s identification, and request

consent to search his or her luggage, -- as long as the police

do not convey a message that compliance with their requests is

required.”    Id. at 434-35 (citations omitted).   The critical

question remains “whether a reasonable person would feel free to

decline the officer’s requests or otherwise terminate the

encounter.”   Id. at 436.   See Michigan v. Chesternut, 486 U.S.

567, 569 (1988).

     A.   The Moving Surveillance

     Appellant first asserts that he was seized in violation of

the Fourth Amendment when the agents’ vehicles “boxed him in”

while traveling on the interstate.    Appellant characterizes the

tactic employed by the agents as a “moving roadblock” amounting

to a seizure.

     Appellant testified that he drove up behind the car in

front of him because it was driving slowly.    Using the tactic

that some drivers use of “flash[ing] their high beams so they

can see that somebody is coming up at a fast rate,” Appellant

sought to induce the vehicle in front of his to change lanes.

     The record reflects that Appellant was not aware of the

police presence around his vehicle until he was pulled over by

Trooper Pearce of the Maryland State Police.   The record does

not reflect that Appellant was prevented from slowing to a speed


                                 18
United States v. Rodriguez, No. 97-0299/NA


that would have kept him a safe distance from the vehicle in

front of him.   Nor does the record reflect that Trooper Pearce

was a conscious participant in a gambit to box Appellant in.

The military judge found that the ATF vehicle in front of

Appellant’s vehicle “did not swerve into the passing lane in an

effort to entrap [Appellant’s] vehicle[.]”   It “was simply

proceeding . . . albeit a little slower speed than normal[.]”

     Based on an objective review of the totality of these

circumstances the military judge’s conclusion was correct.

Appellant was not seized by the ATF and Maryland State Police as

part of a moving roadblock.   Not only was Appellant free to

leave, by slowing down or changing lanes, he was not aware that

he was engaged in a police encounter.   A reasonable person in

Appellant’s situation would have felt the same.   Thus, Appellant

has not carried his burden of demonstrating that the military

judge’s findings are clearly erroneous.


     B.   The Request for Consent to Search the Vehicle

     Appellant was subsequently pulled over by Trooper Pearce

and issued a warning citation for following too closely.

Appellant contends that he should have been permitted to leave

following issuance of the citation without further questioning.

According to Appellant, Trooper Pearce’s request for consent to




                                19
United States v. Rodriguez, No. 97-0299/NA


search his vehicle initiated a subsequent detention.    In

essence, he contends he was seized without reasonable suspicion.

     Here the testimony of Trooper Pearce and Appellant

indicates the interaction between the two was conversational

rather than confrontational in nature.   Appellant’s testimony

does not suggest that the trooper’s tone or demeanor was

intimidating or threatening.   Trooper Pearce described Appellant

as “polite and cooperative.”   The parties agree that following

the issuance of the citation, Appellant was asked to consent in

writing to a search of his car.    The form indicated that he

could refuse consent to search.    Appellant signed the form.   The

record does not reflect that Appellant asked to leave or

attempted to leave following his citation.   Based on these

facts, the military judge found Appellant’s consent to search

voluntary.

     Considering all the circumstances surrounding the encounter

with Trooper Pearce contained in the current record, we conclude

that Appellant has not met his burden of demonstrating that he

did not reasonably “feel free to decline the officer’s requests

or otherwise terminate the encounter.”    Military Rule of

Evidence 311(e)(1) provides that “[w]hen an appropriate motion

[to suppress] . . . has been made by the defense . . . the

prosecution has the burden of proving . . . that the evidence

was not obtained as a result of an unlawful search or


                                  20
United States v. Rodriguez, No. 97-0299/NA


seizure[.]”   However, section (e)(3) of that rule states that

“the burden on the prosecution extends only to the grounds upon

which the defense moved to suppress or object to the evidence.”

At trial, defense counsel’s position was that Trooper Pearce’s

traffic stop was without probable cause or reasonable suspicion

because it was nothing more than a pretext for allowing the ATF

to conduct the search of Appellant’s car.    According to counsel,

that was the point at which Appellant’s illegal seizure

occurred.   Counsel did not assert that an additional or further

illegal detention had occurred because Trooper Pearce had asked

Appellant for his consent to search following conclusion of the

traffic stop.   Had the particular grounds for suppression now

asserted by Appellant been litigated at trial, a more expansive

record might have resulted.   As it stands, Appellant is left to

make this newer claim on the present state of the record.

     “A motorist’s expectations, when he sees a policeman’s

lights flashing behind him, are that he will be obliged to spend

a short period of time answering questions and waiting while the

officer checks his license and registration, that he may then be

given a citation, but that in the end he most likely will be

allowed to continue on his way.”     Berkemer v. McCarty, 468 U.S.

420, 437 (1984).   There came a time during Appellant’s stop when

he was issued a traffic citation.    And there came a point when

Appellant signed a written consent to a search of his vehicle.


                                21
United States v. Rodriguez, No. 97-0299/NA


Appellant has not shown that after receiving the citation

Trooper Pearce prevented him from leaving, for example, by

physically blocking his vehicle, engaging in questioning, or

otherwise signaling to Appellant that he was not free to leave.

Accordingly, considering the record in the light most favorable

to the prevailing party we conclude that after the brief

detention for the traffic stop concluded, the encounter between

Appellant and Trooper Pearce was consensual in nature and not a

seizure subject to Fourth Amendment scrutiny.


     C.    Was Appellant Subsequently Seized by ATF?

     After Appellant responded affirmatively to Trooper Pearce’s

request to search his vehicle, “ten or so” ATF agents arrived

almost immediately and began to search Appellant’s car.    The

military judge found that that there was “[e]ncouragement to

cooperate from various ATF agents.”   The appellate question is

whether this change in circumstance transformed Appellant’s

consensual encounter with Trooper Pearce into an unlawful Fourth

Amendment seizure.

     (1)   Testimony at the Article 39(a) session.

     At the suppression hearing SA Grabman testified that

shortly after he arrived at the scene, he asked Appellant to

step away from his friends so that he could talk with him.

According to SA Grabman, the first thing he did was read



                                 22
United States v. Rodriguez, No. 97-0299/NA


Appellant his Miranda rights before engaging in a discussion

with him about gun purchases.   Appellant denied any wrongdoing.

SA Grabman then asked Appellant to sit with him in an ATF

vehicle so that he could reveal to Appellant the results of

surveillance efforts that had been conducted into his

activities.   After becoming aware of the ATF surveillance into

his activities, Appellant uttered the admission, “All right, you

got me.”   At this point SA Grabman again advised Appellant of

his Miranda rights and had him sign a form acknowledging his

rights and agreeing to waive them.    Appellant then confessed to

purchasing handguns with the intent to sell them unlawfully to

another individual.   As the search of the vehicle was

concluding, SA Grabman allowed Appellant to see his friends off.

Appellant and the agents then proceeded to a nearby state police

barracks where Appellant signed another rights advisement form

and authored a written confession.    SA Grabman also testified

that Appellant never asked to leave or terminate the encounter

and that he never made any threatening remarks to Appellant.

     Appellant’s testimony conveyed a different version of the

events.    He stated that he was not given his rights until he was

at the state police barracks.   Moreover, according to Appellant,

he did not make any incriminating statements until he was at the

barracks, at which point he had already been arrested without

probable cause.   He also stated that during the roadside


                                 23
United States v. Rodriguez, No. 97-0299/NA


encounter with ATF agents he repeatedly told the agents that he

wanted to leave.    He further stated that SA Grabman threatened

that he would never see his daughters again unless he

cooperated.    Appellant testified that his interaction with

Grabman took place outside the ATF car, while the search of his

car was underway.    According to him, he was placed in the ATF

car only at the end of the search after his friends had driven

away.

        In order to rule on Appellant’s suppression motion the

military judge was necessarily required to weigh the contested

facts relating to the circumstances of the encounter between SA

Grabman and Appellant.    The military judge found that Appellant

had been given his rights by SA Grabman prior to making any

incriminating statement to him.    The judge concluded that no

threats, promises, or inducements were used to elicit

Appellant’s statement.    Implicit in this finding is a judgment

by the military judge that Appellant did not repeatedly ask to

terminate the encounter as he asserted.    The military judge also

found that the consent search of Appellant’s car by Trooper

Pearce began at 1952 and that at approximately 2010 Appellant

made his first admission establishing probable cause for his

arrest.    The judge concluded that during this period Appellant

was not under arrest and that essentially, the encounter

continued to be consensual in nature, given the fact Appellant


                                  24
United States v. Rodriguez, No. 97-0299/NA


had consented to the search by Trooper Pearce.      The military

judge also made the following findings on the issue of

reasonable suspicion:

     10. [Petty Officer (PO)]PO Rodriguez had himself
     purchased several handguns from various Virginia gun
     shops in the weeks before 3 May 91.

     11. PO Moore had purchased several handguns from
     various Virginia gun shops in the several days before
     3 May 91 and had transferred the handguns he purchased
     to PO Rodriguez in the days before 3 May 91.

     12. Agent Grabman observed two of the transfers of
     firearms from PO Moore to PO Rodriguez; these
     transfers were accomplished by PO Moore purchasing the
     firearms and then placing them in PO Rodriguez’[s]
     vehicle.

     13. Having visually observed these transfers from PO
     Moore to PO Rodriguez, there was a reasonable basis
     for ATF to conclude that the purchases by PO Moore
     were “straw purchases” made, in fact, by PO Rodriguez.

     14. The supervisory ATF agent on scene on 3 May 91,
     Agent Galupo, was aware of those matters set forth in
     Findings # 10, 11, 12, and 13; additionally agent
     Galupo believed that PO Rodriguez was born in New York
     City and had family ties there and believed PO
     Rodriguez was planning a trip there on 3 or 4 May 91.


     Based on theses findings, the military judge concluded that

even if the traffic stop were to be viewed as a Fourth Amendment

seizure the agents possessed reasonable suspicion that at least

some of the handguns purchased by YN1 Moore and Appellant would

be in the vehicle as it traveled toward New York.




                               25
United States v. Rodriguez, No. 97-0299/NA


     (2)      Law Applied

     Whether the reasonable limits of an investigatory stop have

been exceeded thus transforming a seizure into an arrest is not

based upon clear black letter distinctions.       United States v.

Sharpe, 470 U.S. 675, 685 (1985).        Rather, like so much else in

Fourth Amendment analysis, courts look to a totality of the

circumstances and contextual factors to determine if “a

reasonable person in the suspect’s position would have

understood the situation to constitute a restraint on freedom of

movement of the degree which the law associates with formal

arrest.”      United States v. Ienco, 182 F.3d 517, 523 (7th Cir.

1999)(quoting United States v. Corral-Franco, 848 F.2d 536 (5th

Cir. 1988)).      See also State v. Cojoe, 828 So.2d 1101, 1104 (La.

2002); People v. Cervantes-Arredondo, 17 P.3d 141, 146 (Colo.

2001);   3   Wayne R. Lafave, Search and Seizure: A Treatise on the

Fourth Amendment § 5.1(a), at 2 (3d ed. 1996).        In

distinguishing between an investigatory stop and arrest, courts

look to among other factors: the mode of restraint, including

whether handcuffs are used; whether guns are used in effecting

restraint; the nature of the crime in question, the location of

the stop and the location of restraint, including whether the

individual is placed within a law enforcement vehicle or the

stop occurs in public view; the subject’s reaction; the scope of

authority used to effect the stop; and, the duration of the


                                    26
United States v. Rodriguez, No. 97-0299/NA


detention.   4 LaFave at § 9.2(d) at 33-46.   If police conduct

amounts to an arrest, then such conduct must rest upon probable

cause.

     The question of law for this court is whether or not

Appellant’s roadside encounter with ATF was consensual, and if

not, whether the encounter constituted an arrest supported by

probable cause, or an investigatory stop supported by reasonable

suspicion.   These questions are particularly relevant because SA

Grabman conceded in his testimony that ATF did not possess

probable cause to stop and arrest Appellant at the time for

transporting firearms in his vehicle.   However, the Government

argues, the agents did have reasonable suspicion.

     Looking at the totality of the circumstances, two

significant facts bear upon this question.    First, Appellant

testified that very shortly after Trooper Pearce began his

search, between 10 to 12 agents arrived on the scene.    The Court

of Criminal Appeals found that Trooper Pearce was assisted by

“ten or so” ATF agents.   Second, the military judge found that

“[e]ncouragement to cooperate from various ATF agents then

present did not vitiate that voluntariness . . . .”   Although

Appellant challenges the legal conclusion regarding

voluntariness, the factual finding as to the agents is

consistent with Appellant’s testimony that at one point he was




                                27
United States v. Rodriguez, No. 97-0299/NA


surrounded by four to five agents who were “telling [him] that

[he] should cooperate.”

     In our view, these circumstances amounted to a seizure as

opposed to a consensual encounter.    Although the military judge

found “no unlawful inducements, promises, or threats were made

to or against [Appellant],” the transition from the Maryland

State Police encounter to the ATF search nonetheless involved a

substantial display of authority.     Added to this display of

authority is the fact that Trooper Pearce obtained Appellant’s

consent to search partly based on his statement that it would be

a “routine search.”    Notwithstanding the fact that the consent

form indicated that Trooper Pearce could obtain assistance from

other officers, we are not persuaded that a reasonable person

would have anticipated that a force of 10 to 12 officers would

descend upon the scene to conduct an intense search of his

vehicle and begin questioning him.    Under these circumstances a

reasonable person would not have felt free to decline the

agents’ requests and terminate the encounter.    Therefore, we

hold that Appellant’s initial consensual encounter with Trooper

Pearce evolved into a Fourth Amendment seizure between the time

SA Grabman and the other agents arrived and when Appellant made

his first admission.

     Although close, we further conclude based on this totality

of circumstances that Appellant’s seizure was an investigatory


                                 28
United States v. Rodriguez, No. 97-0299/NA


detention rather than an arrest.      On the one hand, the ATF’s

arrival on the scene was heralded with a significant display of

authority.   Appellant found himself answering questions while

surrounded by several agents.   On the other hand, there is no

evidence that the ATF agents brandished their weapons or

handcuffed Appellant.    He was not precluded from speaking to his

passengers, although there is no indication that he tried to

communicate with them.   Although Appellant was surely surprised,

there was no force used, and the military judge did not find

that Appellant was overwhelmed by the circumstances on the

highway.   Most importantly, the period between the stop and his

first admission lasted no more than twenty minutes.     As a

result, the predicate for Appellant’s detention was reasonable

suspicion on the part of the agents.

      The military judge found that the agents possessed

reasonable suspicion that Appellant was transporting one or more

handguns for unlawful resale as he traveled north on Interstate

95.   The fact that the agents did not act until after Appellant

had given Trooper Pearce his consent to search, did not

invalidate this reasonable suspicion.     We review issues

involving reasonable suspicion de novo.     United States v.

Robinson, 58 M.J. 429, 432 (C.A.A.F. 2003).      Among other things,

the military judge found that the stop was based on law

enforcement surveillance indicating a pattern of apparent “straw


                                 29
United States v. Rodriguez, No. 97-0299/NA


purchases” by Appellant and YN1 Moore during the few days

leading up to the events of May 3.      The surveillance also

indicated that Appellant had not sold the guns in question.

Further, ATF had received a tip from a confidential informant

that Appellant would be traveling to New York, suggesting to the

agents the possibility of the interstate transport and sale of

the guns in question.    On the day of Appellant’s trip to New

York, the agents observed Appellant carrying bags to and from

his vehicle, which could plausibly have contained the guns in

question.    These findings of fact by the military judge are not

clearly erroneous.    And we conclude as a matter of law that

Appellant was the subject of a lawful investigatory stop

supported by reasonable suspicion and that his subsequent

statements were admissible.

                                  III

Article 31(b) Rights

        Next, Appellant argues that because SA Grabman turned him

over to the NIS agents after the interview at the police

barracks, SA Grabman was acting as an instrumentality of the

military.    Alternatively, the cooperation between the two was

such that the two investigations merged into one.     As a result,

Appellant argues, SA Grabman was obligated to advise Appellant

under Article 31(b) of the code before interrogating him along

I-95.


                                  30
United States v. Rodriguez, No. 97-0299/NA


     Article 31(b) provides that:

     No person subject to this chapter may interrogate, or
     request any statement from an accused or a person suspected
     of an offense without first informing him of the nature of
     the accusation and advising him that he does not have to
     make any statement regarding the offense of which he is
     accused or suspected and that any statement made by him may
     be used as evidence against him in a trial by court-
     martial.

     Under Military Rule of Evidence 305(b)(1), a person subject

to the code “includes a person acting as a knowing agent of a

military unit or of a person subject to the code.”   In the past,

this Court has set forth at least two instances when civilian

investigators working in conjunction with military officials

must comply with Article 31: “(1) When the scope and character

of the cooperative efforts demonstrate ‘that the two

investigations merged into an indivisible entity,’ and (2) when

the civilian investigator acts ‘in furtherance of any military

investigation, or in any sense as an instrument of the

military.’”   United States v. Penn, 18 C.M.A. 194, 199, 39

C.M.R. 194, 199 (1969)(citations omitted).   See also United

States v. Lonetree, 35 M.J. 396 (C.M.A. 1992); United States v.

Quillen, 27 M.J. 312, 314 (C.M.A. 1988).

     In Penn, the question arose in the context of a Secret

Service investigation into the forgery of United States treasury

checks.   The Secret Service Agents asked the Air Force Office of

Special Investigations (OSI) for its assistance in apprehending



                                31
United States v. Rodriguez, No. 97-0299/NA


an individual who had driven a car during an incident at one of

the banks.   After being provided the license plate number, OSI

agents learned that the vehicle was registered to a service

member named Pinkney.    Pinkney informed the OSI agents that his

superior and Penn were the only ones who had used his car on the

day in question.   Penn was called to the OSI office and admitted

he had used the car and admitted to trying to cash a forged

check at the bank.   The OSI agents then searched Pinkney’s car

and found several government checks including the one Penn had

attempted to cash.   This in turn led to a search of Penn’s wall

locker where more incriminating evidence was discovered.   Penn

was subsequently placed in confinement.   The following morning,

the OSI agents informed the Secret Service that Penn was in

custody.   The OSI agents turned over the evidence they had

obtained the previous day to the Secret Service.   Penn was taken

from the confinement facility by Secret Service agents and later

interrogated.   During the interrogation, Penn provided two

handwriting exemplars.   Although the Secret Service agents

advised Penn of his right to remain silent and his right to

counsel, they did not inform him of his Article 31 rights before

questioning him.

     At trial, the admissibility of the exemplars was in issue.

The question turned on the independent nature of the concurrent

civilian and military investigations.   Among other factors, this


                                 32
United States v. Rodriguez, No. 97-0299/NA


Court noted that the chain of investigative events began with

the Secret Service and that the agents had explained to Penn the

nature of the offenses that constituted the subject matter of

the Secret Service investigation.     This Court concluded that the

Secret Service agent was conducting a Secret Service

investigation according to its procedures rather than a

continuation of the military investigation and held the two

investigations to be separate and independent for the purposes

of Article 31.    Id. at 202, 39 C.M.R. at 202.

     The parties do not dispute that SA Grabman suspected

Appellant of weapons trafficking and questioned him about those

activities during the vehicle search without advising him of his

Article 31(b) rights.   The question is whether because of the

degree of coordination between ATF and NIS the two

investigations remained separate and independent or whether they

merged into an “indivisible entity” requiring SA Grabman to

comply with Article 31(b).   Appellant urges that we answer the

question in the affirmative because ATF and NIS conducted joint

surveillance and ATF released Appellant to NIS control after the

vehicle search.

     We begin by noting that SA Grabman testified that he

initiated the investigation sometime during February or March

and later contacted NIS upon learning of Appellant’s status in

the Navy.   Appellant was under surveillance for five days,


                                 33
United States v. Rodriguez, No. 97-0299/NA


between April 29 and May 3, 1991.      During this period ATF and

NIS conducted joint surveillance of Appellant’s home and work,

and NIS conducted some independent surveillance at the Navy

Annex.   But the decision to act on the informant’s tip and

pursue Appellant along I-95 on May 3 lay solely with ATF.     So,

too, did related operational decisions, including coordination

with the Maryland State Police, and the initial questioning of

Appellant.   Although NIS agents participated in the

surveillance, they arrived upon the traffic stop after ATF had

begun the search and questioning.      There is no indication in the

record that NIS participated in the subsequent search or

controlled any operational decisions.     Finally, it was only

after the ATF determined that Appellant was not in possession of

firearms that it surrendered him to NIS control.

     We reject Appellant’s contention that the NIS surveillance

role during the five-day period amounted to a military

investigation that merged indivisibly with the ATF efforts.

Nor, does the record reflect that SA Grabman became an

instrument of the military during the course of these events.

Rather, ATF was running its investigation with NIS in tow,

providing surveillance support.    Therefore, we conclude that SA

Grabman was conducting a separate and independent ATF

investigation when he questioned Appellant at the roadside and




                                  34
United States v. Rodriguez, No. 97-0299/NA


was not required to inform Appellant of his Article 31(b)

rights.

                                  IV


Attorney-Client Relationship During DuBay Hearing


        The DuBay hearing ordered by this Court was conducted in

four sessions between November 1998 and January 2000.

Appellant's detailed defense counsel, Lieutenant (LT) Velez,

attended the first two sessions on November 6, 1998, and May 5,

1999.    At the first session, Appellant waived his presence at

subsequent sessions in order to benefit from "extra good time"

credit that he could earn only while confined.    The military

judge discussed Appellant's decision with him on the record:


             MJ: . . . But, I guess what I just want to make sure
             is that you're not being sort of blinded by the need
             to get the seven days extra credit at Levinworth
             [sic], such that you're not being thoughtful when you
             waive your presence. From what you've said to me,
             you've thought it through, you've discussed it with
             Lieutenant Velez, you and I have discussed it as
             well. And it's just something is [sic] your best
             interest and is something that is not going to do any
             harm to you for the limited purposes of answering
             these questions. Is that alright?

             ACC: Yes, sir.


        At some point between the second and the third sessions, LT

Velez was reassigned, and for the final two DuBay sessions,

October 5, 1999, and January 10, 2000, LT Hoole appeared on the


                                  35
United States v. Rodriguez, No. 97-0299/NA


record and represented Appellant.    There is no indication that

Appellant released LT Velez as his appointed counsel prior to LT

Hoole's appearance.   Nor, is there any indication that she was

excused by competent authority for “good cause shown.”    R.C.M.

505(d)(2)(B)(iii).

     When Appellant’s case was again before the Court of

Criminal Appeals, Appellant assigned an issue for review

specifically related to the DuBay hearing.4   LT Velez and LT

Hoole (now Mr. Hoole) submitted affidavits to the lower court.

Now Lieutenant Commander (LCDR) Velez states that she does not

recall Appellant releasing her from representation, or more

generally, “how I was released from the case.”     “What I recall,”

LCDR Velez states, “is that the appellant did not sign any

documents releasing me from representing him at the hearing.”

Mr. Hoole’s affidavit indicates that he recalls receiving a

detailing letter to the case and that the letter contained a

mis-reference to Hospitalman Hector Rodriquez rather than YN3

Jorge L. Rodriquez, the subject of his representation and this

appeal.   Mr. Hoole’s affidavit also states that


4
  This issue was framed more generally than the issue framed for
this Court:
     VI. YN3 RODRIGUEZ’S EVIDENTIARY (DUBAY) HEARING FAILED
     TO COMPLY WITH THE CONSTITUTION OF THE UNITED STATES,
     UNIFORM CODE OF MILITARY JUSTICE, OR RULES FOR COURT-
     MARTIAL, TO THE SUBSTANTIAL PREJUDICE OF YN3
     RODRIGUEZ.



                                36
United States v. Rodriguez, No. 97-0299/NA


     Upon being detailed I attempted to make contact with YN3
     Rodriquez to discuss matters in the case, most importantly
     LT Velez’s proposed release as defense counsel. To the
     best of my recollection, we made attempts to contact YN3
     Rodriguez both on the phone and in writing at his home of
     record to no avail. We also attempted to discover his
     then-current address by searching through phone listings,
     internet searches, and searches on various LEXIS databases.
     These efforts were likewise unfruitful.

     Appellant has not challenged the veracity of this

affidavit, nor argued that counsel’s efforts fell short as a

matter of diligence.   Rather, Appellant argues that having

failed to establish an attorney-client relationship with LT

Hoole, he was, in effect, unrepresented at the DuBay hearing.

     The record also contains an appellate rights statement

executed by Appellant on February 17, 1994, which includes the

following pre-printed acknowledgment in paragraph e:


     I understand that in order for my trial defense counsel or
     any successor counsel to represent me properly, I must keep
     counsel informed of my current mailing address.

     The lower court disposed of the issue in short form finding

it “to be without merit of further discussion.”   57 M.J. at 774.

     In this Court, Appellant contends he was prejudiced at the

DuBay hearing when then LT Velez improperly severed the

attorney-client relationship with him and when then LT Hoole

proceeded as substitute counsel without establishing an

attorney-client relationship with him.   Based on the state of

the appellate record, we assume that these errors occurred.



                                37
United States v. Rodriguez, No. 97-0299/NA


But, we hold Appellant has not demonstrated that he was

prejudiced during the hearing.

     This Court has previously articulated principles for

resolving issues related to substitute counsel that arise post-

trial.   United States v. Howard, 47 M.J. 104 (C.A.A.F. 1997);

United States v. Miller, 45 M.J. 149 (C.A.A.F. 1996); United

States v. Hickok, 45 M.J. 142 (C.A.A.F. 1996).      These cases

dealt with the period between sentencing and the convening

authority’s action when defense counsel is required to prepare

clemency matters and review the staff judge advocates

recommendation.   We identified this post-trial period as an

“important stage.”   Hickok, 45 M.J. at 145.      The principles

enunciated in Hickok, Miller and Howard also apply to fact-

finding hearings.    The absence of counsel at such a proceeding

will effectively result in denial of the right to counsel.         Id.

Denial of the right to counsel at an important stage “is legally

presumed to result in prejudice.”     Id.   However, “if counsel who

has the legal responsibility to protect the accused’s post-trial

interests is present, it cannot be said that the accused has

been deprived of his right to counsel.”     Id.    In Miller we held

that the error by substitute counsel of serving without first

having entered into an attorney-client relationship could be

tested for prejudice.   45 M.J. at 151.     And the appropriate




                                 38
United States v. Rodriguez, No. 97-0299/NA


“test for prejudice” is that prescribed in Article 59(a), UCMJ,

10 U.S.C. § 859(a) (2000).   Howard, 47 M.J. at 106.

     In testing for prejudice, we are cognizant of the

qualitative differences between the post-trial period before the

convening authority’s action and a fact-finding hearing ordered

later by an appellate court.   Among other things, DuBay counsel

are afforded the opportunity to play a more active adversarial

role, engaging inter alia in oral advocacy, witness

identification, and examination as well as written advocacy.

Thus, while it is appropriate to test for prejudice, each case

will present different circumstances regarding the relationship

between counsel and client and in the nature of the DuBay

questions presented.   As a result, each case must be tested for

prejudice on its own merits.   In this case, the DuBay hearing

record indicates that the substitute counsel, then LT Hoole, was

in fact present and represented Appellant’s cause zealously.     He

argued articulately against the applicability of a newsgathering

privilege in the military.   He also competently discussed

applicable Supreme Court precedent relevant to the issue.

Appellant’s specific claim of prejudice is simply a restatement

of the facts raising the issue.    His claim is that since LT

Hoole never spoke to him, he never formed the requisite

relationship, and thus, should never have represented him at the

hearing.   Moreover, the record reflects that counsel made


                                  39
United States v. Rodriguez, No. 97-0299/NA


efforts to contact Appellant, who did not himself fulfill his

duty to advise counsel of his whereabouts.   United States v.

Cornett, 47 M.J. 128, 134 (C.A.A.F. 1997).   Finally, the

questions assigned for DuBay consideration did not relate

directly to matters within Appellant’s personal knowledge.

Rather, the questions addressed matters of law relating to a

First Amendment news gathering privilege, and matters of fact,

involving whether or not NBC possessed videotape requested by

the defense.   Therefore, while not condoning what occurred, we

conclude that based on these facts, in the DuBay context

presented, Appellant has not demonstrated that he was prejudiced

in the sense of Article 59(a) when substitute counsel

represented him at the hearing without first establishing an

attorney-client relationship.

                                 V

Appellate delay

     Appellate review is an integral part of the military

justice system, and the Due Process Clause guarantees that such

review be conducted in a timely manner.   Diaz v. Judge Advocate

General of the Navy, 59 M.J. 34 (C.A.A.F. 2003).   We test

unreasonable post-trial delays for material prejudice.      United

States v. Tardif, 57 M.J. 219 (C.A.A.F. 2002); United States v.

Williams, 55 M.J. 302, 305 (C.A.A.F. 2001)(citing United States

v. Banks, 7 M.J. 92, 94 (C.M.A. 1979)).


                                40
United States v. Rodriguez, No. 97-0299/NA


     Appellant asserts that an eight-year, nine-month period

between sentencing and final action by the Court of Criminal

Appeals was unreasonable.   He further argues that he was

prejudiced by this delay because his defense counsel was unable

to continue representing him due to counsel’s military

reassignment.    And because Appellant has been released from

confinement he is unable to benefit from favorable decisions.

     This case is not marked by appellate speed.     Over a year

transpired between the convening authority’s action and the

docketing of Appellant’s case at the Court of Criminal Appeals.

Appellant’s initial Article 66(c), UCMJ, 10 U.S.C. § 866(c)

(2000), review was completed within two and one-half years after

the convening authority’s action.5     Once docketed, the time taken

by the lower court to conduct its review was not uncommon or

unreasonable for a case involving multiple complex issues of law

and fact.

     Discretionary review for good cause shown was subsequently

granted by this court and a DuBay hearing ordered.     This Court

had the case for 489 days before ordering a DuBay hearing on the

question of the NBC videotapes.    The DuBay process itself took

over 600 days.   It was over two and one-half years after the



5
 This case is factually distinguishable from the situation
presented in Toohey v. United States, 60 M.J. 100 (C.A.A.F.
2004).


                                  41
United States v. Rodriguez, No. 97-0299/NA


DuBay hearing was ordered that the Court of Criminal Appeals

issued a second decision in this case.

     Appellant has made his case that there was a lengthy

process of appellate review, and perhaps undue delay.   However,

Appellant has not made his case regarding prejudice.    First,

while a military member has a right to counsel, neither the

Sixth Amendment nor Article 38(b), UCMJ, 10 U.S.C. § 838(b)

(2000), confers a right to representation by a particular

lawyer.   Wheat v. United States, 486 U.S. 153, 158-59 (1988);

see also United States v. Wiest, 59 M.J. 276, 281-82 (C.A.A.F.

2004)(Erdmann, J., dissenting).    Appellant is not the first

military member who has proceeded from court-martial to action

or through various stages of an appeal with different military

counsel as a result of rotation and the necessary duration of

trial or appellate proceedings.    Second, the fact remains that

Appellant has not prevailed at this Court or the court below on

the important questions of law presented and is not entitled to

relief.   Therefore, he has not been prejudiced for want of a

meaningful opportunity for relief.

                                  DECISION

     The decision of the United States Navy-Marine Corps Court

of Criminal Appeals is affirmed.




                                  42
United States v. Rodriguez, No. 97-0299/NA



     EFFRON, Judge (dissenting):

     Six years ago, our Court concluded in the present case that

“a factfinding hearing pursuant to United States v. DuBay, 17

USCMA 147, 37 CMR 411 (1967), is necessary (1) to fully develop

the record on the issue of the news media’s refusal to comply

with the federal subpoena for the videotape requested by the

defense in this case, (2) to establish the availability of the

videotape for production and inspection, and (3) to address the

applicability, if any, of a news-gathering privilege.”    United

States v. Rodriguez, 50 M.J. 38 (C.A.A.F. 1998)(mem.).

     The initial DuBay hearing was held on November 6, 1998.

Appellant was then serving a sentence that included 10 years’

confinement at hard labor.   At the outset, Appellant offered to

waive his right to be present at future proceedings because he

feared that he would lose extra good time credit during periods

that he was not physically present at the Fort Leavenworth

military confinement facility.   At that time, Appellant had not

yet discussed the substantive matters at issue in the

proceedings with his detailed military defense counsel.

     Although defense counsel did not ask the military judge to

address the adverse impact of attending the hearing on

Appellant’s confinement status, the military judge noted that

there were possible avenues of redress, including a submission
United States v. Rodriguez, No. 97-0299/NA


to our Court.   The defense, however, did not seek relief from

our Court, and there is nothing in the record indicating that

the defense otherwise sought to ensure that Appellant did not

suffer a loss of potential good time credit by attending the

court-ordered hearings.

     The military judge, who expressed significant concern about

conducting the hearing in Appellant’s absence, obtained an

assurance from detailed defense counsel that she would “stay in

communication” with Appellant and keep Appellant informed “of

everything that’s being done in his case.”   Before accepting

Appellant’s waiver, the military judge told Appellant that he

was “confident that I’ll be alert and [detailed defense counsel]

will be even more alert if anything comes up that requires

information from you or a consultation with you that will be

done.”

     During the initial session, defense counsel informed the

military judge that the defense was considering a stipulation

“to the fact that there’s no tape, NBC no longer has a tape” and

speculated as to whether that development would moot the need

for a DuBay proceeding.   The military judge and the parties then

discussed the possibility of submitting a motion to our Court

advising us of that development with a view towards determining

whether we would modify our order.




                                 2
United States v. Rodriguez, No. 97-0299/NA


     On January 25, 1999, defense counsel filed a “motion for

clarification” with our Court, suggesting that the order for a

DuBay hearing was moot in light of a stipulation of fact that

had been agreed to by the parties.   The stipulation stated that:

          1. The non-broadcast videotape, including
          outtakes, relating to the 3 May 1991 highway
          stop of YN3 Rodriquez by ATF agents does not
          exist within NBC’s custody or control.

          2. NBC’s practice regarding non-broadcast
          outtakes is to recycle those videotapes,
          unless otherwise instructed to maintain. To
          the best of the NBC Law Department’s
          knowledge, no such instruction was given.


Shortly thereafter, we summarily denied the defense motion,

thereby clearing the way for the DuBay hearing to proceed.

United States v. Rodriguez, 51 M.J. 361 (C.A.A.F. 1999).

     At the second DuBay session, on May 12, 1999, Appellant was

represented by the same detailed defense counsel.   Pursuant to

the waiver executed at the prior hearing, Appellant did not

attend the second session or any subsequent session.

     Although our Court had rejected defense counsel’s motion to

modify the scope of our order, defense counsel nonetheless

suggested to the military judge that the stipulation as to the

non-existence of the videotape mooted the first prong of our

order - the requirement to “fully develop[] the record on the

issue of the News media’s refusal to comply with a federal

subpoena for the video tape [sic] requested by the defense in


                                3
United States v. Rodriguez, No. 97-0299/NA


this case.”   The military judge discouraged the defense from

disregarding the importance of the first prong of the order,

commenting:   “Well, I don’t know, if the tape no longer exists

and [NBC] wrongfully did not produce them [sic] and there’s

prejudice presumed or shown, then the accused has a beef.”    The

military judge also declined to accept defense counsel’s

suggestion that witness testimony was not necessary on the

issue, indicating that he would give further consideration to

the matter after reviewing any written submissions.

     A third DuBay session was held on October 5, 1999.

Appellant was not present, nor was the detailed defense counsel

who had represented him at the prior proceedings.   The record of

the third session contains no explanation of detailed defense

counsel’s absence, the circumstances surrounding it, or the fact

that a different person announced his presence as defense

counsel.

     The record contains no reference to the fact the defense

counsel was new to the proceedings; nor does the record contain

any statement as to the new defense counsel’s qualifications and

certification under Article 27(b), Uniform Code of Military

Justice [hereinafter UCMJ], 10 U.S.C. § 827(b)(2000).   The

record simply sets forth routine statements by the military

judge and counsel identifying themselves in terms of their names

and the names of their clients.


                                  4
United States v. Rodriguez, No. 97-0299/NA


     The military judge did not inquire on the record as to

whether the new defense counsel had been detailed properly to

represent Appellant, nor did the military judge ascertain on the

record whether the new counsel had established an attorney-

client relationship with Appellant.   The final DuBay session,

held on January 7, 2000, likewise is devoid of any consideration

of the new counsel’s qualifications or relationship to

Appellant.

     When these deficiencies in the record were identified

during appellate review of the DuBay proceedings, the Government

submitted three documents.   The first is a memorandum, dated

June 10, 1999, from the “Commanding Officer, Naval Legal Service

Office, North Central, Washington, DC” to the “Commanding

Officer, National Naval Medical Center, Bethesda.”   The

memorandum asks the Commanding Officer at Bethesda to notify “HN

Hector Rodriguez, USN,” that a named lieutenant - the new

defense counsel who appeared at the third session - had been

detailed as his defense counsel, and that “the accused” should

immediately contact that defense counsel.

     The primary defect in the memorandum is that it directed

the Commanding Officer at Bethesda to contact the wrong person -

- “HN Hector Rodriguez.”   There is nothing in the record

indicating that anyone at Bethesda contacted Appellant - YN3

Jorge L. Rodriguez.   In fact, there is no indication in the


                                 5
United States v. Rodriguez, No. 97-0299/NA


record that Appellant had any relationship to Bethesda, or that

the command at Bethesda had any responsibility for the provision

of legal services to Appellant.   It is not apparent why the task

of contacting Appellant was not assigned to an officer having

authority over Appellant, such as the Commanding Officer at Fort

Leavenworth or the commander of the naval organization to which

Appellant was assigned.

      The second document submitted by the Government is an

affidavit executed by the first detailed defense counsel, the

contents of which underscore the inattention of Appellant’s

counsel to the significance of the DuBay proceeding.   After

misidentifying the proceeding as a “hearing ordered by the Navy-

Marine Corps Court of Criminal Appeals,” the first defense

counsel characterized her participation as involving “only

administrative matters” - apparently overlooking her role in the

waiver of Appellant’s right to be present, her persistent

efforts to convince the military judge that the substantive

issues raised by our Court’s order had been rendered moot, and

her decision to address those issues without obtaining the live

testimony of witnesses with first-hand knowledge of the creation

and disposition of the videotape.

     The affidavit also sheds little light on the circumstances

surrounding her replacement by a second detailed defense counsel

and the termination of her responsibilities to her client.     The


                                  6
United States v. Rodriguez, No. 97-0299/NA


first counsel noted that she was scheduled to detach from the

defense counsel office in November 1999, and that a new defense

counsel “was detailed to the hearing about four months prior to

my scheduled detachment . . . . To my understanding, this was

done in order to release me of all defense related duties so

that I could concentrate on managing the Legal Assistance office

at the Naval Hospital in Bethesda, MD.”   She also stated that

upon the assignment of new counsel, “I was told by the

Department Head to turn my file of the case over to [the new

counsel] and brief him on the case.”

     With respect to her termination of the attorney-client

relationship with Appellant, she noted:

          [A]t the present time I have not been able
          to locate my paperwork on this case.

          I do not recall how I was released from the
          case. What I recall is that the appellant
          did not sign any documents releasing me from
          representing him at the hearing.


There is no indication in the affidavit or otherwise in the

record that she had any contact with Appellant regarding

severance of the attorney-client relationship.   See Dep’t of the

Navy, Judge Advocate General Instruction 5803.1B [hereinafter

JAGINST 5803.1B], Professional Conduct of Attorneys Practicing

under the Cognizance and Supervision of the Judge Advocate

General (2000), Rule 1.3 (Diligence)(“A covered attorney . . .



                                7
United States v. Rodriguez, No. 97-0299/NA


shall consult with a client as soon as practicable and as often

as necessary upon being assigned to the case or issue.”); id. at

Rule 1.4. (Communication)(“A covered attorney shall keep a

client reasonably informed about the status of a matter[.]).”

Despite the strong admonitions by the military judge that she

maintain contact with her client when he waived his right to be

present at the hearing, and her assurances that she would do so,

there is no indication in the record that she had any contact

with Appellant after December 1998.    There is no indication in

the record that she made any attempt to ascertain the expected

date of his release from confinement or that she made any

arrangements to maintain contact with him while he was on

appellate leave.

     The third document submitted by the Government is an

affidavit from the second detailed defense counsel.    After

noting that his “recollection of the details” of his being

detailed to represent Appellant was “limited” - emphasizing the

confusion as to name of the client in the detailing letter - he

offered the following description of his attempts to contact

Appellant:

             Upon being detailed I attempted to make
             contact with [Appellant] to discuss matters
             in the case, most importantly [first
             detailed defense counsel’s] proposed release
             as defense counsel. To the best of my
             recollection, we made attempts to contact
             [Appellant] both on the phone and in writing


                                   8
United States v. Rodriguez, No. 97-0299/NA


           at his home of record to no avail. We also
           attempted to discover his then-current
           address by searching through phone listings,
           internet searches and searches of various
           LEXIS databases. These efforts were
           likewise unfruitful.


     Appellant was then, as he is now, a member of the Navy.      At

all pertinent times, he was either in confinement or on

appellate leave.   As such, he was subject to the authority of

the Disciplinary Barracks at Fort Leavenworth and the commanding

officer of the naval unit to which he was assigned.   The vague

recollections by both the first and second detailed defense

counsel do not establish that either counsel contacted the

responsible officers at Fort Leavenworth or within the Navy for

information about Appellant.   There is no indication in this

record of a written request to any official from either counsel.

Likewise, there is no indication in this record that either

counsel sought assistance from naval investigative authorities

in tracking down Appellant.

     None of this was brought to the attention of the military

judge.   Given the serious concerns that the military judge had

expressed about proceeding without Appellant’s presence at the

session, his personal commitment to Appellant that he would be

kept informed, and the assurance of counsel that she would

maintain contact with Appellant, the failure to notify the

military judge was both inexplicable and inexcusable.     The


                                 9
United States v. Rodriguez, No. 97-0299/NA


failure to notify the military judge that an attorney-client

relationship had been severed - and that the new counsel had not

established such a relationship - not only affected the rights

of Appellant, but also deprived the military judge of the

opportunity to assess the impact of these developments on the

proceedings in his courtroom.   There are a number of steps he

could have taken, such as ordering trial counsel to obtain the

assistance of naval authorities in locating Appellant, providing

for a limited postponement of the hearing, or, at a minimum,

ensuring that all pertinent facts concerning the attorney-client

relationships and Appellant’s absence were set forth on the

record.

     Under the Sixth Amendment to the Constitution, the accused

in a criminal proceeding has the right to establish an attorney-

client relationship and obtain committed and zealous

representation by that attorney.      U.S. Const. amend VI; see,

e.g., Argersinger v. Hamlin, 407 U.S. 25, 31 (1972); Gideon v.

Wainwright, 372 U.S. 335, 344 (1963).     Protection of that right

is so central to the military justice system that Congress has

guaranteed the accused the right to representation by qualified

counsel at Government expense, regardless of financial need, in

all general courts-martial and virtually all special courts-

martial.   Article 27, UCMJ.   The right to representation by

qualified counsel applies in court-martial hearings convened


                                 10
United States v. Rodriguez, No. 97-0299/NA


under United States v. DuBay, as reflected in the detailing of

counsel in the present case.

       Once an attorney-client relationship has been formed with a

detailed defense counsel, a detailing authority may excuse or

change the initially detailed counsel only when: (1) the client

has obtained representation by individually requested military

counsel under R.C.M. 506(b)(3); (2) detailed counsel is excused

with the express consent of the client; or (3) the military

judge permits detailed counsel to withdraw for good cause shown

on the record.   R.C.M. 505(d)(2)(B).   See United States v. Gray,

39 M.J. 351 (C.M.A. 1993)(mem.); JAGINST 5803.1B, Rule 1.16 and

cmt (Declining or Terminating Representation).   None of these

circumstances appears in this record.

       In summary, the first detailed defense counsel erred by not

obtaining the consent of Appellant or approval of the military

judge to sever of the attorney-client relationship.   The second

detailed defense counsel erred by not informing the military

judge that he was appearing as Appellant’s counsel without

having established an attorney-client relationship with

Appellant.   The military judge erred by not conducting an

inquiry on the record regarding the circumstances surrounding

the replacement of counsel that silently occurred in front of

him.




                                 11
United States v. Rodriguez, No. 97-0299/NA


     The majority relies upon a preprinted form signed by

Appellant in 1994, which stated: “I understand that in order for

my trial defense counsel or any successor counsel to represent

me properly, I must keep counsel informed of my current mailing

address.”   ____ M.J. (37).   I respectfully disagree with the

suggestion that this standard form, signed in the immediate

aftermath of trial -- more than four and one-half years prior to

the DuBay hearing -- relieved either counsel or the military

judge at the DuBay hearing of the specific responsibility,

acknowledged by each on the record, to ensure appropriate

contact with Appellant so that he would be provided with timely

information about the DuBay proceedings.

     The majority opinion also places the burden on Appellant to

demonstrate the specific prejudice flowing from the error by

making a colorable showing of possible prejudice, and concludes

that Appellant has failed to meet that burden.   ____ M.J. (42).

The opinion relies on the standard we have used in cases

involving post-trial submissions to the convening authority.     I

respectfully disagree.

     Although post-trial submissions to a convening authority

are an important aspect of the military justice system, the

convening authority’s action is not a court-martial proceeding.

The accused has the right to make submissions to the convening

authority in writing.    There is no right to a hearing before the


                                 12
United States v. Rodriguez, No. 97-0299/NA


convening authority.   There is no subpoena power, no opportunity

to present testimony, and no cross-examination of witnesses.

The convening authority is not required to make findings of fact

or reach conclusions of law.   It is primarily an opportunity to

seek clemency, a matter that is within the sole discretion of

the convening authority.    See Article 60, UCMJ, 10 U.S.C. § 860

(2000); R.C.M. 1105-1107.

     Although detailed counsel frequently represents an accused

in making submissions to the convening authority, substitute

counsel may be appointed at that stage if detailed counsel has

been relieved or is not reasonably available.    R.C.M.

1106(f)(2).   The cases cited in the draft opinion deal with

failure of a properly appointed substitute counsel to establish

an attorney-client relationship and do not involve the severance

of an attorney-client relationship, continuity of counsel, or

the role of the military judge in ensuring the fairness of an

adversarial proceeding.

     A DuBay proceeding, by contrast, involves hearings

employing the powers of a court-martial, including discovery,

compulsory process, application of the rules of evidence, and

the right to call and cross-examine witnesses.   The military

judge makes findings of facts and enters conclusions of law on

matters referred to the proceeding.   In such a setting, the

establishment of an attorney-client relationship, continuity of


                                 13
United States v. Rodriguez, No. 97-0299/NA


counsel, and the role of the military judge in any change of

counsel are critical to ensuring the reliability of the

proceeding.

     In the present case, Appellant faced the possibility of

longer confinement as a result of attending a DuBay hearing

ordered by our Court.   Counsel did not seek redress from the

military judge or from our Court, but instead facilitated

Appellant’s waiver of the right to attend the hearing, while

assuring Appellant and the military judge that there would be

continuity of communication.   Counsel subsequently terminated

the attorney-client relationship without informing the client or

the court.    A new counsel purported to represent Appellant

without establishing an attorney-client relationship and without

informing the court of that defect.   The military judge observed

the change of counsel without establishing any of the pertinent

facts on the record.    The affidavits submitted by both counsel

underscore the absence of attentive and timely efforts to

communicate with Appellant.

     The only information in the record regarding the existence,

content, and disposition of the videotape comes from the news

media entity that sought to withhold the information from

Appellant at trial and during appellate proceedings.   The

defense did not seek to subpoena, examine, or cross-examine any

individuals with potential first-hand knowledge of these


                                 14
United States v. Rodriguez, No. 97-0299/NA


matters.   It may well be that this is a simple case of a

videotape that did not capture any matter pertinent to

Appellant’s trial, that the videotape was destroyed as a matter

of routine, good-faith disposition, and that the burden of

proving otherwise cannot be met by the defense.   Such

conclusions, however, should not be drawn from a DuBay

proceeding marred by failure to follow the basic requirements

for establishment and termination of the attorney-client

relationship.   In that context, the record does not provide an

acceptable response to the questions referred by this Court for

consideration in the DuBay proceeding.




                                15